{¶ 11} "Excessive bail shall not be required," says the Ohio Constitution, in Section 9, Article I, parroting theEighth Amendment to the United States Constitution. I believe both documents apply in Hamilton County, Ohio. The bail here is excessive and thus unconstitutional.
{¶ 12} On September 1, 2004, a juvenile defendant was charged with a serious crime. The juvenile court set bond at $37,900, which was posted, and required *Page 662 
the defendant to be on electronic monitoring, which tracks his whereabouts at all times. He was then bound over to common pleas court.
{¶ 13} The defendant appeared at court hearings on September 27, October 22, October 27, November 18, and December 13, 2004. His bond was evidently sufficient to ensure his appearance through September, October, November, and the first part of December.
{¶ 14} He (more probably his family) posted a substantial bond. He appeared at every court hearing. He complied with the electronic monitoring (which caused him to lose his job). Absolutely nothing has changed from when the original bond was set, except that he has made every appearance. Then on December 13, 2004, the common pleas court up and jerked him into jail on a bond, $175,000, that few people this side of Indian Hill could post.
{¶ 15} A high bail is tantamount to no bail if you cannot make it. The defendant is only accused of a crime. He still has the presumption of innocence. But that seems to mean nothing in this case.
{¶ 16} When a defendant has made all appearances, posted a substantial bond, and complied with electronic monitoring, and when nothing else has changed since his original bond hearing,of course it is an abuse of discretion to raise the bond. Of course it is unreasonable, arbitrary, and capricious. And of course it is unconstitutional.
{¶ 17} I would reinstate the original bond set by the juvenile court.